ORDER RELEASING THE RESPONDENT FROM TERMS OF PROBATION

Comes now the Indiana .Supreme Court Disciplinary Commission requests that this court release the respondent, Alisa G. Cohen, from the terms and conditions of probation in light of her compliance with such terms.
Upon examination of that request, we find that the Commission’s recommendation to release the respondent should be approved and, accordingly, that the respondent should be released from the terms and conditions of her probation and fully reinstated to . the practice of law. .
IT IS, THEREFORE, ORDERED that the respondent, Alisa G. Cohen, is hereby released .from the terms and conditions of her attorney discipline and be fully reinstated to the practice of law, effective immediately-
All justices concur.